UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-16561 REALMARK PROPERTY INVESTORS LIMITED PARTNERSHIP - V (Exact name of registrant as specified in its charter) Delaware 16-1275925 (State of organization)(IRS Employer Identification No.) 2350 North Forest Road, Getzville, New York 14068 (Address of principal executive offices) (716) 636-9090 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files)Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNox Part 1 - FINANCIAL INFORMATION Item 1 - Financial Statements Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Property and equipment at cost Less accumulated depreciation Cash Accounts receivable Other assets Total assets Liabilities and Partners' Deficit Payables to affiliated parties Accounts payable and accrued expenses Accrued interest payable to affiliated parties Security deposits and prepaid rent Notes Payable - Partners' deficit Total liabilities and partners' deficit The accompanying notes are an integral part of the financial statements. 2 Condensed Consolidated Statements of Operations (Unaudited) Three months ended September 30, Nine months ended September 30, Rental income Property operating costs Administrative expense - affiliates Other administrative expenses Interest expense - affiliates Interest expenses - Other - - Depreciation Total expenses Net loss Net loss per limited partnership unit Weighted average limited partnership units outstanding The accompanying notes are an integral part of the financial statements. 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, Cash provided by: Operating activities: Net loss Adjustments Depreciation Changes in assets and Liabilities Net cash used in operating activities Cash flows from investing activities additions to property and equipment - Net Cash used in investing activities - Cash flows fromfinancing activities Increase in payables to affilitate parties Increase in payables to unaffilitatethird parties - Net Cash flows provided byfinancing activities Net decrease in cash and equivalents - Cash equivalents at beginning of period - Cash and equivalents at end of period $- The accompanying notes are an integral part of the financial statements. 4 Notes to Consolidated Financial Statements Nine months ended September 30, 2012 and 2011 (Unaudited) Organization Realmark Property Investors Limited Partnership - V (the Partnership), a Delaware limited partnership, was formed on February 28, 1986, to invest in a diversified portfolio of income-producing real estate investments. The general partners are Realmark Properties, Inc. (the corporate general partner) and Joseph M. Jayson (the individual general partner). Joseph M. Jayson is the sole shareholder of J.M. Jayson & Company, Inc. Realmark Properties, Inc. is a wholly-owned subsidiary of J.M. Jayson & Company, Inc.Under the partnership agreement, the general partners and their affiliates can receive compensation for services rendered and reimbursement for expenses incurred on behalf of the Partnership. Basis of Presentation The accompanying unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the instructions to Form 10-Q.Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. The balance sheet at December 31, 2011 has been derived from the audited financial statements at that date. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation, have been included. The Partnership’s significant accounting policies are set forth in its December 31, 2011 Form 10-K. The interim financial statements should be read in conjunction with the financial statements included therein. The interim results should not be considered indicative of the annual results. Reclassifications Certain amounts in the interim condensed consolidated financial statements have been reclassified to reflect a consistent presentation.This change had no effect on previously reported net loss. Property and Equipment Two of the three buildings of the office complex known as Commercial Park West in Durham, North Carolina were sold in December 2006.The mortgage on the buildings was paid off in the amount of $5,606,725 at the closing date with the sales proceeds and an advance from an affiliate in the amount of $790,000.At September 30, 2012, the Partnership owned and operated the one remaining building at the complex known as Commercial Park West. 5 PART I - Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Liquidity and Capital Resources As a result of the operating loss at Commercial Park West, the Partnership relied on cash advances from affiliates of the general partner to fund operations during the first ninemonths of 2012. In accordance with the settlement of the lawsuit (Part II, Item 1), it is anticipated that with the sale of the remaining property, the Partnership may be in a position to make distributions to the limited partners. Results of Operations The Partnership’s net loss for the three and nine month periods ended September 30, 2012 decreased approximately $53,000 and $12,000 when compared to the same periods in 2011, from a net loss of approximately $140,000 and $364,000 in 2011 to a net loss of approximately $87,000 and $273,000 in 2012. As compared to the same three and nine month periods of 2011, total income increased approximately $46,000 and $79,000.Total expenses decreased approximately 7,000 and $12,000.Property operations increased approximately $44,000 and $23,000.Administrative expenses to affiliates decreased approximately $16,000 and $28,000.Other administrative expenses decreased approximately $30,000 and $15,000.Interest expense to affiliates decreased approximately $15,000 and $2,000.Other interest expenses increased approximately $10,000 and $10,000. PART I - Item 3.Quantitative and Qualitative Disclosures about Market Risk The Partnership’s cash equivalents are short-term, non-interest bearing bank accounts. PART I - Item 4.Controls and Procedures Disclosure Controls and Procedures: The Partnership’s management, with the participation of the Partnership’s Individual General Partner, Principal Executive Officer and Principal Financial Officer, has evaluated the effectiveness of the Partnership’s disclosure controls and procedures (as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this report. Based on such evaluation, the Partnership’s Individual General Partner, Principal Executive Officer and Principal Financial Officer have concluded that, as of the end of such period, the Partnership’s disclosure controls and procedures are effective. Internal Control Over Financial Reporting:There have been no significant changes in the Partnership’s internal control over financial reporting (as defined in Rule 13a-15(f) under the Securities Exchange Act of 1934, as amended) during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, the Partnership’s internal control over financial reporting. Management assessed the effectiveness of our internal control over financial reporting as ofSeptember 30, 2012. In making this assessment, our management used the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). 6 PART II - OTHER INFORMATION Item 1.Legal Proceedings As previously reported, the Partnership, as a nominal defendant, the General Partners of the Partnership and of affiliated public partnerships (the “Realmark Partnerships”) and the officers and directors of the Corporate General Partner, as defendants, had been involved in a class action litigation in New York State court. The Partnership’s settlement of this litigation is described in its Annual Report on Form 10-K for the year ended December 31, 2011. Item 5.Other Information (a)Reports on Form 8-K None. Item 6.Exhibits Certification Pursuant to Rule 13a-14(a), as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document* 101.SCH XBRL Taxonomy Extension Schema Document* 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document* 101.DEF XBRL Taxonomy Extension Definition Linkbase Document* 101.LAB XBRL Taxonomy Extension Label Linkbase Document* 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document* * In accordance with Regulation S-T, the XBRL-related information in Exhibit 101 to this Quarterly Report on Form 10-Q shall be deemed to be “furnished” and not “filed.” 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. REALMARK PROPERTY INVESTORS LIMITED PARTNERHIP - V November 14, 2012 /s/ Joseph M. Jayson Date Joseph M. Jayson Individual General Partner, Principal Executive Officer and Principal Financial Officer 8
